        Case: 4:21-cr-00462-RLW-DDN Doc. #: 17-1 Filed: 09/03/21 Page: 1 of 2 PageID #: 45

                        IN THE CIRCUIT COURT OF THE THIRD JUDICIAL CIRCUIT
                                     MADISON COUNTY, ILLINOIS

THE PEOPLE OF THE STATE OF ILLINOI~f

         VS.                                                                       No.

MATTHEWS. MILLER

                                              Defendant


                                                       INDICTMENT
       On this 18th day ofJuly, 2019, the Grand Jury, chosen, and sworn for the County of Madison, State ofIllinois, in
the name and by the authority of the People of the state of Illinois, charges that:

                                                  MATTHEWS. MILLER
On or about June 23, 2019, at and in the County of Madison in the State of Illinois, committed the offense of

COUNT I: PREDATORY CRIMINAL SEXUAL ASSAULT OF A CHILD {CLASS X - ENHANCED 50-60 YEARS) in that
said defendant, who was seventeen (17) years of age or older, committed an act of sexual penetration upon N.L. (female/DOB:
2/8/2017), who was under thirteen ( 13) years of age when the act was committed, in that said defendant inserted his penis into N .L. 's
mouth, and said defendant delivered a controlled substance, cocaine, to N.L. without N.L. 's consent, in violation of 720 ILCS 5/11-
1.40(a)(2)(D), and against the peace and dignity of the said People of the State of Illinois.

COUNT II: PREDATORY CRIMINAL SEXUAL ASSAULT OF A CHILD {CLASS X) in that said defendant, who was
seventeen (17) years of age or older, committed an act of sexual penetration upon N.L. (female/DOB: 2/8/2017), who was under
thirteen (13) years ofage when the act was committed, in that said defendant inserted his penis into N.L. 's mouth, in violation of720
ILCS 5/11-1.40(a)(l), and against the peace and dignity of the said People of the State of Illinois.

On or about June 10, 2019, at and in the County of Madison in the State of Illinois, committed the offense of

COUNT III: PREDATORY CRIMINAL SEXUAL ASSAULT OF A CHILD {CLASS X) in that said defendant, who was
seventeen (17) years of age or older, committed an act of sexual penetration upon N.L. (female/DOB: 2/8/2017), who was under
thirteen (13) years of age when the act was committed, in that said defendant inserted his penis into N.L.'s mouth, in violation of720
ILCS 5/11-1.40(a)(l), and against the peace and dignity of the said People of the State of Illinois.

On or about June 23, 2019, at and in the County of Madison in the State of Illinois, committed the offense of

COUNT IV: AGGRAVATED BATTERY (CLASS 3) in that said defendant, in committing a Battery, in violation of720 ILCS
5/12-3, knowingly and without legal justification, caused bodily harm to N.L. (female/DOB: 2/8/2017) a person under the age of 13
years, in that said defendant bit N.L. on the foot, in violation of720 ILCS 5/12-3.05(b)(2), and against the peace and dignity of the
said People of the State of Illinois.

COUNT V: AGGRAVATED BATTERY {CLASS 3) in that said defendant, in committing a Battery, in violation of720 ILCS
5/12-3, knowingly and without legal justification, caused bodily harm to N.L. (female/DOB: 2/8/2017) a person under the age of 13
years, in that said defendant bit N.L. on the leg, in violation of720 ILCS 5/12-3.05(b )(2), and against the peace and dignity of the said
People of the State of Illinois.

COUNT VI: AGGRAVATED BATTERY (CLASS 3) in that said defendant, in committing a Battery, in violation of720 ILCS
5/12-3, knowingly and without legal justification, caused bodily harm to N.L. (female/DOB: 2/8/2017) a person under the age of 13
years, in that said defendant bit N.L. on the hand, in violation of720 ILCS 5/12-3.05(b)(2), and against the peace and dignity of the
said People of the State of Illinois.
     " Case: 4:21-cr-00462-RLW-DDN Doc. #: 17-1 Filed: 09/03/21 Page: 2 of 2 PageID #: 46
COUNT VII: AGGRAVATED BATTERY (CLASS X) in that saiei defendant, in committing a Battery, in violation of720 ILCS
5/12-3, knowingly and without legal justification, caused great bodily harm to N.L. (female/DOB: 2/8/2017) a person under the age of
13 years, in that said defendant inserted his penis into N.L.'s mouth, tearing her frenulum, in violation of720 ILCS 5/12-3.0S(b)(l),
and against the peace and dignity of the said People of the State of Illinois.
                                                      A TRUE BILL


                                             ~   . ,-·~ J,2 2                        ~       -.\    ~
                                                      Foreperson   of the Grand Jury

The within indictment returned in open court this 18th day of July, 2019.


Bail is set at$ _ _ _ _ _ _ _ _ _ _, Warrant of Arrest ordered to issue.




                                                 ~~
WITNESSES: TROY, CITY OF____..t)_..,,A.~1j{-,_._+fl-.....,...,0_ _ _ _ _ __
